Case 1:19-cr-00057-LG-RHW Document 65 Filed 06/22/20 Page 1 of 6
                                                      81,7('67$7(6',675,&7&2857
                                                     6287+(51',675,&72)0,66,66,33,


                                                             FILE D
                                                              Jun 22 2020
                                                       $57+85-2+16721&/(5.
                                                                     
Case 1:19-cr-00057-LG-RHW Document 65 Filed 06/22/20 Page 2 of 6
Case 1:19-cr-00057-LG-RHW Document 65 Filed 06/22/20 Page 3 of 6
Case 1:19-cr-00057-LG-RHW Document 65 Filed 06/22/20 Page 4 of 6
Case 1:19-cr-00057-LG-RHW Document 65 Filed 06/22/20 Page 5 of 6
Case 1:19-cr-00057-LG-RHW Document 65 Filed 06/22/20 Page 6 of 6
